


Exhibit 10.9

Form of Performance-Based
Restricted Stock Award Agreement

        This Restricted Stock Award Agreement ("Agreement") has been entered
into as of the 11th day of March 2005, among Simon Property Group, L.P., a
Delaware limited partnership (the "Partnership"), and «Fname» «Lname», a key
personnel member of the Partnership or one of the Partnership's Affiliates
("Participant"), pursuant to the Simon Property Group, L.P. 1998 Stock Incentive
Plan (the "Plan").

        WHEREAS, the Compensation Committee (the "Committee") of the Board of
Directors of Simon Property Group, Inc., a Delaware corporation and sole general
partner of the Partnership (the "Company"), appointed to administer the Plan,
has granted to Participant a special restricted stock award pursuant to the
terms and conditions as provided in the Plan and this Agreement; and

        WHEREAS, the parties desire to set forth the terms and conditions of
such stock grant;

        NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, the parties agree as follows:

        1.    Capitalized Terms.    All capitalized terms used in this Agreement
and not otherwise defined shall have the meanings given them in the Plan.

        2.    Grant.    The restricted stock award is for «Award» shares of
Common Stock, subject to satisfaction of the vesting and other conditions set
forth in this Agreement and the Plan, as the same may be amended or modified
from time to time by the Committee.

        3.    Vesting.    Shares of Common Stock awarded pursuant to this
Agreement shall vest and be delivered to Participant subject to the following
vesting schedule: twenty-five percent (25%) of the shares shall vest on
January 1 of each of the four consecutive calendar years following the date of
this Agreement, provided that the Participant is an employee of the Partnership
or one of its Affiliates on the date of vesting. Any shares awarded which do not
vest because the Participant is not an employee of the Partnership or one of its
Affiliates on the date of vesting shall be forfeited.

        4.    Plan Controlling.    The terms and conditions set forth in the
Agreement are subject in all respects to the terms and conditions of the Plan,
which are controlling. All determinations and interpretations of the Committee
with respect to the Plan and this Agreement shall be binding and conclusive upon
the Participant and his or her legal representatives.

        5.    Qualification of Rights.    Neither this Agreement nor the
existence of the restricted stock award described herein shall be construed as
giving the Participant any right (a) to be retained as a director or employee of
the Partnership or any of its Affiliates; or (b) as a shareholder with respect
to the shares of Common Stock underlying the award until the certificates for
the Common Stock have been issued and delivered to the Participant.

        6.    Governing Law; Entire Agreement.    This Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware.
This Agreement and the Plan contain the entire agreement between the parties
with respect to the subject matter hereof and supersedes all prior
understandings, if any, with respect thereto. This Agreement may not be
modified, supplemented or terminated except as expressly provided herein or in
the Plan or by written instrument signed by the parties hereto.

        7.    Notices.    All notices and other communications required or
permitted under this Agreement shall be in writing, signed by or on behalf of
the party by which given, and shall be considered to have been duly given when
(a) delivered by hand, (b) sent by telecopier (with receipt confirmed), provided
that a copy is mailed (on the same date) by certified or registered mail, return
receipt requested, postage prepaid, or (c) received by the addressee, if sent by
Express Mail, Federal Express or other reputable express delivery service
(receipt requested), or by first class certified or registered mail,

--------------------------------------------------------------------------------




return receipt requested, postage prepaid, addressed as follows: if to the
Partnership or the Company, to the Company's executive offices in Indianapolis,
Indiana, and if to the Participant or his or her successor, to the address last
furnished by the Participant to the Company. Each notice and communication shall
be deemed to have been given when received by the Company or the Participant.

        8.    Representations and Warranties of Participant.    The Participant
represents and warrants that he or she has received and reviewed a copy of the
Plan.

        9.    Successors and Assigns.    This Agreement shall be binding upon
and inure to the benefit of the successors, assigns and heirs of the respective
parties.

        10.    Waiver.    The failure of a party to insist upon strict adherence
to any term of this Agreement on any occasion shall not be considered a waiver
thereof or deprive that party of the right thereafter to insist upon strict
adherence to that term or any other term of this Agreement.

        11.    Titles.    Titles are provided herein for convenience only and
are not to serve as a basis for interpretation or construction of the Agreement.
The masculine pronoun shall include the feminine and neuter and the singular
shall include the plural, when the context so indicates.

        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first written above.


 
 
 
 
      SIMON PROPERTY GROUP, L.P., a Delaware limited partnership
 
 
By:
 
SIMON PROPERTY GROUP, INC., a Delaware corporation,
General Partner
 
 
By:
 
  

--------------------------------------------------------------------------------


            SIMON PROPERTY GROUP, INC., a Delaware corporation
 
 
By:
 
  

--------------------------------------------------------------------------------

Signature of Participant
 
 
 
 
  

--------------------------------------------------------------------------------

Printed Name

--------------------------------------------------------------------------------


